Judgment, Supreme Court, New York County (William A. Wetzel, J.), rendered October 25, 2004, convicting defendant, upon his plea of guilty, of burglary in the third degree, and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
Defendant received effective assistance of counsel (see People *263v Ford, 86 NY2d 397, 404 [1995]), and his plea was knowing, intelligent and voluntary (see People v Fiumefreddo, 82 NY2d 536, 543 [1993]). Although, at the suppression hearing, defense counsel rested on the record without making any arguments, defendant has not shown that any such arguments could have resulted in suppression of any evidence (compare People v Johnson, 37 AD3d 363 [2007]), or that counsel’s performance at the hearing had any effect on his guilty plea (see People v Petgen, 55 NY2d 529, 535 n 3 [1982]). Concur—Lippman, EJ., Tom, Williams and Acosta, JJ.